 UNIT RIG & EQUIPMENT COMPANY3 5 Unit Rig & Equipment Company and InternationalAssociation of Machinists & Aerospace Work-ers, AFL-CIO. Case 16-CA-8637August 20, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENEL.OOn May 22, 1980, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order,' as modifiedherein. 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Unit Rig & Equipment Company, Tulsa, Oklaho-ma, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer Charles Papen, Wayne Hoover, Dar-rell Varnell, and Jane Byars Kissire immediate andfull reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or anyother rights or privileges previously enjoyed, andmake them whole for any loss of earnings incurredfrom being terminated on July 31 and August I or2, 1979, as provided in F. W Woolworth Company,90 NLRB 289 (1950), with interest thereon as pro-vided in Florida Steel Corporation, 231 NLRB 651(1977). (See, generally, Isis Plumbing & HeatingCo., 138 NLRB 716 (1962).)"2. Substitute the attached notice for that of theAdministrative Law Judge.I In accordance with his dissent in Olympic Medical Corporation, 250NLRB No I11 (1980), Member Jenkins would aard interest on the hack-pay due based on the formula set forth therein2 We have modified the Administrative Law Judge's recommendedOrder to include the full reinstatement language traditionally provided hbthe Board251 NLRB No. 74APPENDIXNOTICE To EMPI.OYEESPOSTED BY ORDER OF THENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or in any othermanner discriminate against employees becauseof membership in and activities on behalf ofInternational Association of Machinists andAerospace Workers of America, AFL-CIO, orany other labor organization.WE WILL NOT threaten employees with dis-charge for engaging in protected concerted ac-tivities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights protected by theNational Labor Relations Act.WE WILL offer Charles Papen, WayneHoover, Darrell Varnell, and Jane Byars Kis-sire immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prej-udice to seniority or other rights and privi-leges previously enjoyed, and pay them forany loss of earnings incurred from being termi-nated on July 31 and August 1 or 2, 1979, withinterest.UNIT RIG & EQUIPMENT COMPANYDECISIONSTATEMENT OF THE CASEIDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard in Tulsa, Oklahoma, on December 11, 12,and 13, based on a complaint alleging that Unit Rig &Equipment Company, herein called Respondent, violatedSection 8(a)(1) and (3) of the Act by discharging CharlesPapen, Wayne Hoover, Darrell Varnell, and Jane ByarsKissire, while contemporaneously threatening employeeswith discharge for engaging in protected concerted ac-tivities, and so informing them, creating the impression itwas engaged in unlawful surveillance of its employeesand interrogating employees concerning their unionmembership, activities, and desires.Upon the entire record, my observation of the wit-nesses and consideration of post-hearing briefs, I makethe following:FINDINGS OF FACTBased on a collective-bargaining relationship of manyyears' duration Respondent and Local Lodge 790, Inter-national Association of Machinists and Aerospace Work-' All dates are in 1979. unless,, other, Ise indicated 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDers, AFL-CIO, herein called the Union, are parties to arecently expired contract covering terms and conditionsof employment for several hundred persons engaged inmanufacturing.2In 1970, a representation petition filedby the Union had resulted in a Decision and Direction ofElection, whereby timekeepers and production controlclerks were to vote self-determinedly on inclusion in anexisting production and maintenance unit, while the clas-sification of dispatcher was found to be supervisory.Then, as now, dispatchers were an integral part of Re-spondent's departmentalized product control function.In February Harold Stalcup, former accounting man-ager, was designated as manager of production control.A personnel official introduced him to the departmentstaff, he held an initial meeting with those now under hissupervision, and within 2 weeks of his appointment heissued a memorandum on the subject "organization, re-sponsibility and procedure changes." These steps repre-sented Stalcup's immediate settling into this new manage-rial role, with Bob Pleasant and Val Zuniga continuingto occupy positions of day shift production control su-pervisors, and Jim Hanna ordinarily fulfilling this role onsecond shift. The classification of dispatcher falls next inthe hierarchy, with several assigned to each productioncontrol supervisor and providing coverage for the prima-ry operational areas of assembly, machine shop, eastwelding shop and west welding shop. A final classifica-tion within the production control department is that ofmaterial handler. These are persons within the bargainingunit who physically locate and reposition raw material orparts in process, often using forklift trucks in performingthis function.In late July the Union arranged a weekend meetingwith the aim of stimulating representational interestamong dispatchers. Approximately a dozen attended, in-cluding the four persons named in paragraph 8 of thecomplaint. Each of them signed authorization cardswhile at the meeting. Shortly thereafter, on the respec-tive late July and early August dates shown in the com-plaint, each was called to the office of Stalcup, and ad-vised of termination from employment for having attend-ed the meeting in disregard of prior instructions asserted-ly grounded on their supervisory status.3The objective of Respondent's production control de-partment is to schedule, monitor, and expedite plant op-erations to the most efficient and profitable point. After2 Respondent maintains a plant and place of business in Tulsa, Oklaho-ma, where it produces oil drilling machinery and off-highway wrheeledvehicles suitable to transport ore from deep-pit mining operations. In thecourse and conduct of such business, Respondent annually sells and shipsfinished goods and products valued in excess of $50,000 directly to pointsoutside the State of Oklahoma, while receiving materials valued in excessof $50,000 directly from points outside Oklahoma. I find from these ad-mitted facts that Respondent is an employer engaged in commerce withinthe meaning of Sec. 2(6) and (7) of the Act, and otherwise that he Unionis a labor organization within the meaning of Sec 2(5) of the Act.A harbinger of these events had occurred on July 30 when ware-house foreman Wendell Martin remarked to Papen and Hoover that heheard of their interest in the Union, and personally felt it a beneficialprospect. Additionally, on July 31 Stalcup had spoken to a gathering ofmost dispatchers stating that as supervisors they should know not to in-volve themselves in union activities, and anyone found so engagingwould be fired. In discharging Varnell on August I Stalcup uttered thewords "How did this all get started?" as the two waited in Respondent'spersonnel office.origination in design and methods engineering, as harmo-nized with a master scheduling function, a flow of multi-copy work process tickets appears in the production con-trol department. These are routed through the appropri-ate production control supervisor who validates them asto content and schedule completion date. This person inturn furnishes them to a dispatcher for the area in whichwelding, machining, or assembly work is required to ful-fill the ticket as a step in coherent product completion.The production ccntrol supervisors also prepare a daily"hot list," or statement of specific parts that must beworked on to avoid a shortage in the overall manufactur-ing plan. The dispatcher matches items on this prioritylist with pending job tickets to insure that immediateneeds are completed during the first available capacity ofmachine, equipment, and production worker. These ob-jectives are appreciably aided by use of four controlboards. Two of these, used for sequencing work throughthe machine shop and east welding shop, are locatedwithin production control's central office area. The con-trol boards for nearby assembly and for west weldingshop, roughly one-half mile away, are situated in thoseareas. A control board is an apparatus in which job tick-ets may be placed, pigeonhole fashion, in association toeach machine, welding station, or other identifiable man-ufacturing process of the department serviced. Prior tothe terminations at issue, dispatcher Varnell worked offthe centralized control boards for machine shop and eastwelding shop, while Kissire was also located there as ajunior dispatcher performing engineering change follow-up, filing, and replacement coverage for other more ex-perienced dispatchers as needed. Dispatcher Papenworked separately in the assembly department, as diddispatcher Hoover even more distantly in west weldingshop. In all instances dispatchers move in and shout theirassigned departments, and randomly went into the cen-tral production control office when necessary.Varnell testified that during a typical day following his7 a.m. arrival at work, he first familiarized himself withcontent of the hot list, then scanned pending job ticketsfor any conflict with scheduling goals before housingthem in the control board. At about 7:30 a.m. productionemployees would begin to appear, removing the job tick-ets (the dispatcher keeping a control copy) as an adjunctto performing and recording the given machine or weld-ing operation, and then returning the ticket as a complet-ed work cycle in the flow of making finished compo-nents. Relatedly, material handlers would also approachthe control board to observe whether jobs soon to startwould need a bringing of material to work stations. Fur-ther, material handlers might be told directly by dis-patchers of need for material relocating, or be referred tothe raw materials warehouse or ready bay (indefinitestorage place for partially finished parts) to find andmove material. Often material handlers were paged bydispatchers, causing them to appear at the office to betold of immediately needed action. Varnell's day wouldproceed to completion with constant attention to wheth-er projected manufacturing schedules were beingachieved in timely manner. Similar tasks were carriedout by Papen and Hoover in their respective areas. All UNIT RIG & EQUIPMENT COMPANY161of these experienced dispatchers asserted that departmentforemen and individual floorworkers commonly and suc-cessfully requested the assistance of material handlers inthe ordinary course of work.Respondent does not contend that dispatchers partici-pate in hiring or firing of material handlers, the formalphases of any grievance handling, or the reward of mate-rial handlers by recommending merit pay increases.Rather, a contention that frames the central issue here ofwhether they are supervisors within the meaning of Sec-tion 2(11) of the Act is that they informally adjust griev-ances of material handlers, and responsibly direct theirwork in non-routine fashion using discretion and judg-ment in fashioning assignments. Stalcup testified that thisis the case, particularly in view of describing how he hadexpressly informed material handlers that they take upmatters of concern to them initially with their regulardispatcher. His view was supported by the long-servicewest welding shop foreman, Howard Pryor, who testi-fied that it was rare for any person other than a dispatch-er to direct the work of material handlers, and that heviewed it merely a courtesy when material handlers re-sponded to his own requests.There is little to suggest that statutory supervisorystatus attaches to dispatchers from general context of thisworkplace. As salaried nonexempt persons their hourlyor "regular" (for Fair Labor Standards Act purposes)rate was, in all cases, below the automatic maximum towhich material handlers were entitled under the collec-tive-bargaininq agreement. Were they held to be supervi-sors, the startling result would be managerial authoritydispersed throughout a 3-tiered layer of about 16 super-visors within the production control department yieldinga supervisor-subordinate ratio of about 1:3 relative to ma-terial handlers. There are no apparent indicia of theclaimed status in terms of even screening interviews ofapplicants, authenticating hours worked by material han-dlers, or dealing with them other than as conduits of in-formation. On this threshold point of just how dispatch-ers interact with material handlers, I am persuaded toaccept their own testimony, buttressed as it is by that ofchief committeeman and assembly department employeeDon Curran and co-dispatcher Gary Swarer. From thisit is seen that material handlers actually look to produc-tion control supervisors as their superiors, that manufac-turing personnel frequently and predictably cause materi-al handlers to find and position items, and, most impor-tantly, that such direction as dispatchers impart to mate-rial handlers is utterly nondiscretionary because based onpreordained scheduling documents or judgmental reclu-sion of particular questions by a production control su-pervisor.Beyond this overview of the matter, Respondentkeyed to the aspects of authorizing overtime for materialhandlers and responsibility for mechanical maintenanceof forklifts. Stalcup testified flatly that dispatchers could"require" material handlers to work overtime and thatthey had a supervisory role of "monitoring" the operat-ing condition of forklifts. The subject of approving over-time was implicitly traversed in testimony of the threemale dispatchers, and credibly rebutted by current dis-patcher Swarer who testified that his production controlsupervisor and the affected departmental supervisorjointly determined production overtime, a judgment inwhich he has never participated. Swarer, corroboratedby Hoover, also credibly described the actual details ofprogrammed forklift maintenance objectives, clearlydemonstrating by such testimony that dispatchers' in-volvement has been at a most routine level of handling,scanning, and forwarding vehicle maintenance docu-ments in a manner devoid of any responsible role.As to further particulars, the paging technique used inthe plant barely warrants comment. This is no more thanan extension of ordinary voice communication and isfreely so used, including instances of material handlerspaging each other. Respondent's several exhibits repre-senting company forms to which dispatchers affixed theirsignatures at several times past are utterly inconsequen-tial. On August 8, 1978, Varnell routinely confirmed amaterial handler's report of his physical symptoms fol-lowing injury, on May 23, 1977. Hoover signed as "fore-man" on a material handler's 3-day leave of absence re-quest after being expressly told to do so by his produc-tion control supervisor, and on two occasions Swarercompleted "pass out" slips permitting an employee toleave the factory during a shift, again after no more sig-nificant prelude than the person requesting such anentry. Notably in this last instance the signature wasover a space for control board operator. The overalltone of dispatcher/material handler contact is merelythat of one coworker with another, and this finding isnot disturbed by evidence that on a single occasion tem-pers were raised between Varnell and material handlerLynn Gaines to the point that a "chewing out" was di-rected at the latter.Respondent has at best mounted a frail case in terms ofits affirmative defense to the allegations of discriminatorydischarge, and I confidently reject such a claim ongrounds of insufficient evidence showing any indicia ofsupervision within the meaning of Section 2(11).4WhileI make a characterization of dispatchers' importance inthe overall scheme of this complex manufacturing set-ting, my controlling belief is that they are utterly with-out any true supervisory characteristics with respect tomaterial handlers, the only classification (and a higherpaying one) over which they could conceivably have do-minion.5Curiously, no production control supervisors4 Respecling par 7 of he conmlplaint. I find onl) a ,,iolatll undersubpar c MNartin's renlark as litli_ more than passilng coin\ crl til.%shile he quoted ulltterance of Stalup to 'apen in August I a;s 111lrhetorical Remarks mode in the process of termillallng these idhiduald l"hich ga e unorll acti llles a Responderls mili li.ang reason for suchacton do lno t con cy he inlpress on of ur clllancle otlher Ihan h air.aincd fIorm of logic and distortionI of language iin hich I decline tojoin Similarls the reasill statled to Kl sir h Staicup on August 2 (andtacitl I echoed hy perlonnel official t'ettrermil ho a;Is pr eent) il1nplJmnierge into dnlamic% A' the di'crililnalor dLharge id do It lustiltthe peculiar aillegatit of suhpar d (O11N StallciUp statemellt in Ihis 'tillt1o aiseTlhbled dlspatchers itl Jls II i;s an ,cttlllahle s iolatilon ai aIhrc;ll toi tlsc presient Ii iludilng Kl,,ire herself iho s 1 nill it then ac ll-ni] hbeing dischlargedI I dra\s .al tltnT Ii tapen's redilhc desc riptl)i of once hilg tld h51hc Iterill.r pr li ll sl s l nt ril ilrllger. Rccd Andll rsoll, t lt dlipilehrsAl gri t p l e 1i pllp il oerql;lli t ld I11 the rk Inl ,hlh the srngageCd ;Inl :ss'es1s Ill Ill Isl lrlln s ,Itll ih ftilt i li gs A.ls) I 1iLc iniied( !li w itsud 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified on behalf of Respondent as might have bettersupported its contentions, nor, conceding that they arebargaining unit members, did any material handler of' theseveral dozen now employed. Accordingly, I render con-clusions of law that Respondent, by discharging Papen,Hoover, Varnell, and Kissire because they manifested adesire for representation by the Union, and by threaten-ing employees with discharge for engaging in protectedconcerted activities, has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act.DispositionUpon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER6The Respondent, Unit Rig & Equipment Company,Tulsa, Oklahoma, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discharging or in any other manner discriminatingagainst employees to discourage their membership andactivities on behalf of the International Association ofMachinists and Aerospace Workers of America, AFL-CIO, or any other labor organization.(b) Threatening employees with discharge for engag-ing in protected concerted activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.Ihe cicept anpl pressed h SalcIup abou li hos R espondeit ' personnelshould tailor their occupati onal fulnctios I a commit or appeal" rmode,and find his oltion irrelevant to the issuee In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National L[abor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided illSec 1012.48 of the Rules and Regulatiolns he adopted by the Board aindbecome its findings, conclusions, and Order, and all objecti ons theretoshall be deemed aived for all purposes2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Reinstate Charles Papen, Wayne Hoover, DarrellVarnell, and Jane Byars Kissire to their former positionsof employment without prejudice to seniority or otherrights and privileges, and make them whole for any lossof earnings incurred from being terminated on applicabledates from July 31 to August 2, 1979, as provided in FW Woolworth Company, 90 NLRB 289 (1950), with in-terest thereon as provided in Florida Steel Corporation,231 NLRB 651 (1977). (See, generally, Isis Plumbing &Heating Co., 138 NLRB 716 (1962).)(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post the attached notice marked "Appendix"7at itsTulsa, Oklahoma, plant. Copies of this notice, on formsprovided by the Regional Director for Region 16, afterbeing duly signed by Respondent or an authorized repre-sentative, shall be conspicuously posted immediatelyupon receipt and be maintained by it for 60 consecutivedays thereafter, in all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps have beentaken to comply herewith.IT IS FURTHIR ORDIRI{I) that the complaint be dis-missed in all other respects.7 In the eent that this Order is enforced h a Judgerlcil of a itedStates Court of Appeals, the word, irl he nolice reading "P'sted byOrder of the Nati lonal I.abior RelaIllns Board" shall read "Posted Iursu-ant to a Judgment of the Unlited States Courl of Appeals tllforcinrg allOrder of the National I.abor Relatllitis Bard"